Title: To George Washington from William Malcom, 22 September 1780
From: Malcom, William
To: Washington, George


                        
                            Sir
                            Schenectady Sep. 22 1780
                        
                        I am this far on the way to Releeive Fort Scuyler’s Garrison—It has not been in my power to do So a moment
                            Sooner and I am disapponted in provissions from every Q. Master—The Garrison which I make a first object will be Victuald
                            to the 22d Oct. with beef—flour a month longer—I Have directed preparations to be made at albany for talking a Quantity of
                            beef as magazine—for the use of F. Scuyler we shall send on the Cattle & Salt there.
                        Shall I order Warner’s Regt to Fort Scuyler? it is time they were moved from Lake George I go on with the
                            Troops & Stores to the Fort myself & shall be able to make a report of the State thereof as well as the
                            other posts on the River Communication when I return which will in fourteen days—Every thing peaceable, Scouts at the
                            distance of 80 miles make no discoverys—but is confidently said that Sir Jno. Johnson is gone from Cambden with 1500 men—we
                            are equal to that force—so I am under no anxiety—I hear the Second division of French are arrived—I hope it is so—or a
                            fleet from the W. Indies, able to go in sandy Hook—I am most respectfully Your Excellencys mo. Ob. & very Huml.
                            Servant
                        
                            W. Malcom
                        
                    